Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 1 of 28 PagelD# 1
AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT

for the

 

 
 

 

FEB 2 6 2020

 
 

Eastern District of Virginia

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

One (1) Samsung Cellular Phone, SM-N976V, IMEI
356628 103404966, Two (2) SanDisk thumb drives,
Currently in the Possession of the FBI

APPLICATION FOR A SEARCH WARRANT

 

 

Case No. 3:Zf-sw- 52.

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

Fre OF eer eee Eels PRON, SM-NO76V, IMEI 356628103404966, Two (2) SanDisk thumb drives
Currently in the Possession of the FBI, at 1970 East Parham Road, Richmond Virginia

locatedinthe | EASTERN District of VIRGINIA , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B of the attached Affidavit, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2241(c) Aggravated Sexual Abuse With Children
18 U.S.C. § 2422 Coercion & Enticement

The application is based on these facts:

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

° Applicant 's. signature FRT

Cedric Werfer Soa Specia| Agent

Printed name and title

Sworn to before me and signed in my presence. Is] Wh

Date: 2/2id 20) ___foderiek C. vant
City and state: AWLichmend  \A—

 

Printed name and title
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 2 of 28 PagelD# 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF Virginia
Richmond Division

 

IN THE MATTER OF THE SEARCH OF:
One (1) Samsung Cellular Phone, SM-N976V,
IMEI 356628103404966, Two (2) SanDisk

thumb drives, Currently in the Possession of | Case No. B20SW50-
the Federal Bureau of Investigation, 1970 East
Parham Road, Richmond, Virginia

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION FOR A SEARCH WARRANT

I, Cedric Jefferson, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of three electronic
devices that are currently in the possession of the Federal Bureau of Investigation (FBI), and the
extraction of electronically stored information described in Attachment B from those devices.

2. I am a Special Agent with the Federal Bureau of Investigation (FBI), United
States Department of Justice, and have been so employed by the FBI since January 2015. Iam
currently assigned to the Richmond Field Office, Richmond, Virginia. I am assigned to the
Child Exploitation Task Force that conducts investigations pertaining to child sex trafficking,
child pornography, and child abductions. As part of my duties, I have received training
regarding the investigation of various federal crimes including, but not limited to, child
exploitation, complex financial crimes, civil rights and public corruption. By virtue of my FBI

employment, I performed and have performed a variety of investigative tasks, including

]
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 3 of 28 PagelD# 3

conducting arrests and the execution of federal search warrants and seizures. As a Special Agent,
I am an investigative or law enforcement officer of the United States within the meaning of 18
U.S.C. § 2510(7).

3. I believe that this affidavit establishes probable cause to believe that the SUBJECT
DEVICES constitute evidence, fruits and instrumentalities of the following offenses: coercion &
enticement, in violation of 18 U.S.C. § 2422 and aggravated sexual abuse with children, in
violation of 18 U.S.C. § 2241(c) . This affidavit is intended to show only that there is sufficient
probable cause for the requested warrant and does not set forth all of my knowledge about this
matter. The information provided is based upon my personal knowledge, or that of other sworn
law enforcement officers participating in this investigation.

IDENTIFICATION OF THE DEVICE(S) TO BE EXAMINED
4, The property to be searched is as follows:

One (1) Samsung Cellular phone, SM-N976V, IMEI 356628103404966;
Two (2) SanDisk thumb drives;

(hereafter referred to as “the SUBJECT DEVICES), which are currently being
held in evidence at the FBI Richmond Division, 1970 East Parham Road,
Richmond, Virginia.
5. The applied-for warrant would authorize the forensic examination of the
SUBJECT DEVICES for the purpose of identifying electronically stored data particularly
described in Attachment B.

RELEVANT STATUTORY PROVISIONS

 

6. Coercion and Enticement: 18 U.S.C. § 2422(b) makes it unlawful for someone
to use any facility or means of interstate or foreign commerce to knowingly persuade, induce,

entice, or coerce any individual who has not attained the age of 18 years, to engage in

2
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 4 of 28 PagelD# 4

prostitution or any sexual activity for which any person can be charged with a criminal offense,
or to attempt to do so.

7. Aggravated Sexual Abuse With Children: 18.U.S.C. §2241(c) provides that
whoever crosses a state line with the intent to engage in a sexual act with a person who has not
attained the age of 12 years old, or attempts to do so, shall be fined under this title and

imprisoned for not less than 30 years or for life.

TECHNICAL TERMS
8. Based on my training and experience, I use the following technical terms to
convey the following meanings:
a. Internet: The Internet is a global network of computers and other

electronic devices that communicate with each other. Due to the structure
of the Internet, connections between devices on the Internet often cross
state and international borders, even when the devices communicating
with each other are in the same state.

b. Internet Protocol address (or simply “IP address”) is a unique numeric
address used by computers on the Internet. A typical IP address looks like
a series of four numbers, each in the range 0-255, separated by periods
(e.g., 121.56.97.178). Newer IP addresses use a IPv6 format, represented
as eight groups of four hexadecimal digits with the groups being separated
by colons, for example 2001:0db8:0000:0042:0000:8a2e:0370:7334.
Every computer attached to the Internet must be assigned an IP address so
that Internet traffic sent from and directed to that computer may be
directed properly from its source to its destination. Most Internet service
providers control a range of IP addresses. Some computers have static—
that is, long-term—IP addresses, while other computers have dynamic—
that is, frequently changed—IP addresses.

c. Wireless telephone: A wireless telephone (or mobile telephone, or
cellular telephone) is a handheld wireless device used for voice and data
communication through radio signals. These telephones send signals
through networks of transmitter/receivers, enabling communication with
other wireless telephones or traditional “land line” telephones.

d. Smartphone is a portable personal computer with a mobile operating
system having features useful for mobile or handheld use. Smartphones,
which are typically pocket-sized (as opposed to tablets, which are larger in

3
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 5 of 28 PagelD# 5

measurement), have become commonplace in modern society in
developed nations. While the functionality of smartphones may vary
somewhat from model to model, they typically possess most if not all of
the following features and capabilities: 1) place and receive voice and
video calls; 2) create, send and receive text messages; 3) voice-activated
digital assistants (such as Siri, Google Assistant, Alexa, Cortana, or
Bixby) designed to enhance the user experience; 4) event calendars;

5) contact lists; 6) media players; 7) video games; 8) GPS navigation;

9) digital camera and digital video camera; and 10) third-part software
components commonly referred to as “apps.” Smartphones can access the
Internet through cellular as well as Wi-Fi (“wireless fidelity”) networks.
They typically have a color display with a graphical user interface that
covers most of the front surface of the phone and which usually functions
as a touchscreen and sometimes additionally as a touch-enabled keyboard.

€. SIM card stands for a “subscriber identity module” or “subscriber
identification module,” which is the name for an integrated circuit used in
mobile phones that is designed to securely store the phone’s international
mobile subscriber identity (IMSI) number and its related key, which are
used to identify and authenticate subscribers on mobile telephony devices
(such as mobile phones and computers). It is also possible to store contact
information on many SIM cards.

f. IMEI: International Mobile Equipment Identity, abbreviated as IMEI, is
the unique serial number for every mobile cell phone using GSM (ie.,
Global System for Mobile communication) technology, which is a type of
mobile phone network used in many places around the world, including by
AT&T and T-Mobile in the United States. The IMEI number is used by
networks to identify valid phones and block stolen or blacklisted phones
from accessing the network. The IMEI number of a mobile phone can
also be used to retrieve the unique unlock code for that phone. An IMEI
number is normally 15 digits long but can be as long as 16 or 17 digits.

g. Log Files are records automatically produced by computer programs to
document electronic events that occur on computers. Computer programs
can record a wide range of events including remote access, file transfers,
logon/logoff times, and system errors. Logs are often named based on the
types of information they contain. For example, web logs contain specific
information about when a website was accessed by remote computers;
access logs list specific information about when a computer was accessed
from a remote location; and file transfer logs list detailed information
concerning files that are remotely transferred.

h. The terms “records,” “documents,” and “materials,” as used herein,
include all information recorded in any form, visual or aural, and by any
means, whether in handmade form (including, but not limited to, writings,

4
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 6 of 28 PagelD# 6

drawings, paintings), photographic form (including, but not limited to,
microfilm, microfiche, prints, slides, negatives, videotapes, motion
pictures, photocopies), mechanical form (including, but not limited to,
phonograph records, printing, typing) or electrical, electronic or magnetic
form (including, but not limited to, tape recordings, cassettes, compact
discs, electronic or magnetic storage devices such as floppy diskettes, hard
disks, CD-ROMs, digital video disks (DVDs), Smartphones, Personal
Digital Assistants (PDAs), Multi Media Cards (MMCs), memory sticks,
optical disks, printer buffers, smart cards, memory calculators, electronic
dialers, or electronic notebooks, as well as digital data files and printouts
or readouts from any magnetic, electrical or electronic storage device).

9. Based on my training, experience, and research, I know that the SUBJECT
DEVICES is a “smart phone” which has capabilities that include most, if not all, of those
described in paragraphs 13.d and 13.e above. In my training and experience, examining data
stored on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the devices, and how the devices were used in furtherance of the offenses
under investigation.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

10. As described above and in Attachment B, this application seeks permission to
search for records that might be found on the SUBJECT DEVICES, in whatever form they are
found. One form in which the records might be found is digital data stored on a computer’s hard
drive or other storage media, or on a smartphone’s internal memory or SIM card. Thus, the
warrant applied for would authorize the seizure and examination of electronic storage media or,
potentially, the copying of electronically stored information, all under Rule 41(€)(2)(B).

11. For purposes of this search warrant, the term “computer” refers also to
smartphones such as the SUBJECT DEVICES.

12. Probable cause. I submit that there is probable cause to believe that records,

documents and materials relating to the offenses under investigation will be stored on SUBJECT

5
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 7 of 28 PagelD# 7

DEVICES for at least the following reasons:

a.

Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after
they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be
stored for years at little or no cost. Even when files have been deleted,
they can be recovered months or years later using forensic tools. This is
so because when a person “deletes” a file on a computer, the data

contained in the file does not actually disappear; rather, that data remains
on the storage medium until it is overwritten by new data. Depending on a
variety of factors, a particular computer could easily not overwrite deleted
files with new data for many months, and in certain cases conceivably
ever.

Therefore, deleted files, or remnants of deleted files, may reside in
unallocated space or slack space—that is, in space on the storage medium
that is not currently being used by an active file—for long periods before
they are overwritten. In addition, a computer’s operating system may also
keep a record of deleted data in a “swap” or “recovery” file.

Wholly apart from user-generated files, computer storage media contain
electronic evidence of how a computer has been used, what it has been
used for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations, or artifacts
from the operation of the computer/device’s operating system or an
application on the computer/device. Computer users typically do not erase
or delete this evidence, because special software is typically required for
that task. However, it is technically possible to delete this information.

Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache”
files.

13. Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

6
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 8 of 28 PagelD# 8

cause to believe that this forensic electronic evidence will be on any storage medium in the
SUBJECT DEVICES because:

a. Data on the storage medium can provide evidence of a file that was once
on the storage medium but has since been deleted or edited, or of a deleted
portion of a file. Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal
information such as online nicknames and passwords. Operating systems
can record additional information, such as the attachment of peripherals,
and the times the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in which
they were created, although this information can later be falsified.

b. Forensic evidence on a computer or storage medium can also indicate who
has used or controlled the computer or storage medium. This “user
attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence. For example, registry
information, configuration files, user profiles, e-mail, e-mail address
books, “chat,” instant messaging logs, photographs, the presence or
absence of malware, and correspondence (and the data associated with the
foregoing, such as file creation and last-accessed dates) may be evidence
of who used or controlled the computer or storage medium at a relevant
time.

C. A person with appropriate familiarity with how a computer works can,
after examining this forensic evidence in its proper context, draw
conclusions about how computers were used, the purpose of their use, who
used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to
draw an accurate conclusion is a dynamic process. While it is possible to
specify in advance the records to be sought, computer evidence is not
always data that can be merely reviewed by a review team and passed
along to investigators.. Whether data stored on a computer is evidence
may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls
within the scope of the warrant.

7
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 9 of 28 PagelD# 9

Further, in finding evidence of how a computer was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish that a
particular thing is not present on a storage medium. For example, the
presence or absence of counter-forensic programs or anti-virus programs
(and associated data) may be relevant to establishing the user’s intent.

I know that when an individual uses a computer to possess, receive,
distribute and/or produce child pornography, the individual’s computer
will generally serve both as an instrumentality for committing the crime,
and also as a storage medium for evidence of the crime. The computer is
an instrumentality of the crime because it is used as a means of
committing the criminal offense. The computer is also likely to be a
storage medium for evidence of crime. From my training and experience,
I believe that a computer used to commit a crime of this type may contain:
data that is evidence of how the computer was used; data that was sent or
received; notes as to how the criminal conduct was achieved; records of
Internet discussions about the crime; and other records that indicate the
nature of the offense.

14. Necessity of seizing or copying entire computers or storage media. In most cases,

a thorough search of the SUBJECT DEVICES for information that might be stored on storage

media often requires the seizure of the physical storage media and later off-site review consistent

with the warrant. In lieu of removing storage media from the SUBJECT DEVICES, it is

sometimes possible to make an image copy of storage media. Generally speaking, imaging is the

taking of a complete electronic picture of the computer’s data, including all hidden sectors and

deleted files. Either seizure or imaging is often necessary to ensure the accuracy and

completeness of data recorded on the storage media, and to prevent the loss of the data either

from accidental or intentional destruction. This is true because of the following:

a.

The time required for an examination. As noted above, not all evidence
takes the form of documents and files that can be easily viewed on site.
Analyzing evidence of how a computer has been used, what it has been
used for, and who has used it requires considerable time, and taking that
much time on SUBJECT DEVICES could be unreasonable. As explained

8
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 10 of 28 PagelD# 10

above, because the warrant calls for forensic electronic evidence, it is
exceedingly likely that it will be necessary to thoroughly examine storage
media to obtain evidence. Storage media can store a large volume of
information. Reviewing that information for things described in the
warrant can take weeks or months, depending on the volume of data
stored, and would be impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different
ways, featuring a variety of different operating systems, application
software, and configurations. Therefore, searching them sometimes
requires tools or knowledge that might not be present on the search site.
The vast array of computer hardware and software available makes it
difficult to know before a search what tools or knowledge will be required
to analyze the system and its data on the SUBJECT DEVICES. However,
taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and
knowledge.

c. Variety of forms of electronic media. Records sought under this warrant

could be stored in a variety of storage media formats that may require off-
site reviewing with specialized forensic tools.

15. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying
storage media that reasonably appear to contain some or all of the evidence described in the
warrant, and would authorize a later review of the media or information consistent with the
warrant. The later review may require techniques, including but not limited to computer-assisted
scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 11 of 28 PagelD# 11

PROBABLE CAUSE

16. The FBI Richmond Division’s Child Exploitation Task Force located in Virginia
conducted an undercover operation targeting subjects willing to travel in order to engage in
sexual conduct with a minor. During the operation, online covert employees (OCE’s) used a
covert social media account to pose as an adult intermediary who had access to a female minor.
The OCE posted a profile on an online platform and subsequently responded to subjects who
indicated a desire to meet with the female minor.

17. An OCE posted an undercover (UC) profile on “Alt.com.” Alt.com is a network
for members interested in alternative forms of sexual relationships and friendship. Users can
bond over fetishes, kinks, and BDSM (Bondage, Discipline, Sadism, and Masochism), as well as
explore the site’s large stockpile of sexual videos, articles, and other content. The UC profile
noted that the user was an adult female from Chesterfield, Virginia. It also included a list of
kinks to include "Adult Breastfeeding", "Daddy/babygirl", “mom/son", "young/old,"
"Mommy/Daddy play" and "taboo family". On January 16", 2020, an individual utilizing the
user name "master_joe_2000" contacted the OCE through the UC profile, “Becca”, on Alt.com
and exchanged the following messages:

master_joe_2000: , "Have you ever been owned?"

Becca:"T havent"

10
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 12 of 28 PagelD# 12

master_joe_2000: "But you want to be?"

Becca: "I'm more into taboo family play"
master_joe_2000 "Nice" and "What do you enjoy
Becca:"'Being a mommy to my family"
master_joe_2000: "Such as?"

Becca: "I do t want to go into detail on here. I'm sure you can use your
imagination"

master_joe_2000: "Do you have any kids?"

Becca: "I have a daughter".

master_joe: "Mmmmmm" "Wickr or whatsapp both are highly secure"

Becca: "What's your name on whatsapp"

master_joe_2000: "Try my phone number, 7174484343

Master_joe_2000"’s profile stated that he was a 60 year-old male with a date of

birth of February 14", 1959 who is in the Washington D.C./Virginia area.

18. On January 16", 2020 the OCE went on Whatsapp and wrote a message to the
number provided by "master_joe_2000". The following exchange occurred:

Becca: " So do I call you joe, master or master joe?"

master_joe : "Joe or sir, unless you become mine."

master_joe: "How old is your girl?"

Becca: "She’s 10",

master_joe: ''A good mother makes sure her child gets all the knowledge and
training she needs."

Later in the conversation, the OCE stated that two years ago she walked in on her

boyfriend at the time and her daughter and it turned her on. Joe asked if the daughter was

11
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 13 of 28 PagelD# 13

receptive and asked if her boyfriend had taken her far. The two then had the following

exchange:

Becca: "She is" and "If she didn’t enjoy it we wouldn’t be doing it"
master_joe: "Wonderful."

Becca: "Oral and fingering but no vaginal or anal sex"

master_joe: "Hymen still intact?"

Becca:"It is”

master_joe: "Mmmmm"

master_joe:" You and her interested in living in dc?"

Joe then explained that the house would come with the deal of the OCE being his. The

two then continued with the following exchange:

master_joe: '"She like having her pussy eaten?"
Becca: "She loves it'' and "She loves eating it too”.
master_joe: I would love to watch that

19. | On January 17", 2020, Joe exchanged the following chats with the OCE persona
master_joe: "Obviously, if a vanilla was there, she is a kid." and "We have to

protect the secret."
Becca:"Oh ok"
master_joe: "When just her, you, and I she would fully participate".

Becca: "My ex played with her by himself sometimes. Is that something you’d like
too?"

master_joe: "Yes".

12
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 14 of 28 PagelD# 14

master_joe: "I want you to position my cock at her cunt, especially the first time,
and make it clear to her that it's her responsibility to take it." and "Same for her
ass,"

Becca:"How would you punish us?"

master_joe: "Belt, paddle, canes, crops, floggers, corner time, or many many other
ways."

Becca:"Oh wow You’re really experienced"

master_joe: "I've owned and trained slaves for over forty years.” and "Never a pair
like you, though it's been a goal."

20. On January 18", 2020, Joe and the OCE persona “Becca” exchanged the

following chats:

Becea:"Do you chat on your phone or computer?"

Becca: "It’s saying online"

master_joe: "A bit of both." "Computer right now."

Joe later said he owned a MacBook Pro. Later in the conversation, Joe mentioned
pornography and sent a link to a text based pornographic story that featured incest, child

exploitation and bestiality. Joe and the OCE persona Becca then had the following exchange

regarding what Becca had told her daughter about him:

Becca: “She’s excited"

master_joe: "What did you tell her

Becca: "She’s wanted to have vaginal sex for awhile"

master_joe: "Good. That will be a priority for me." and "And anal."

Later in the conversation, Joe tells the OCE the ten year-old daughter needs an online

account and they discuss how to create one. Joe then sends the OCE a link to a video of

13
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 15 of 28 PagelD# 15

bestiality after the OCE told Joe bestiality occurred in the text based pornographic story Joe had

sent earlier.

21. On January 20", 2020 Joe mentioned he was in his hotel in Washington, D.C. for
work and had the following exchange with OCE persona Becca.

master_joe: "Who knows, in a few years, maybe I'll marry her so it can be in the
open."

Becca: "She’s 10 now so I would hope you’re not bored of us by the time she’s
legal"

master_joe: "Oh I won't be."

master_joe: "You'll both eventually learn to tend dogs when I order it." "In the
cunt, ass, and mouth."

Becca: "Do you have dogs you use for sex?"

master_joe: Not right now, but I'll get them so they can be raised by you and her,
teaching them and you.

Becca: "What did you mean by tend?",

master_joe: "Suck, fuck, ass fuck. Tend their needs."
master_joe: "I go where the work is."

master_joe: "Just left capital one."

master_joe: "Was in pa for a decade before that." Later Joe wrote, "I'm looking at
a nice apt in bethesda, 1700 a month."

22. On January 21%, 2020, the OCE told Joe she had created a Kik account for the
ten-year old female. Later in the conversation Joe wrote that he was back in Washington, D.C.
Joe believed he was speaking Becca on Whatsapp and that he was messaging the ten year-old
daughter, Sarah, on KIK. Joe's username on KIK was "Master_Joe_2000". After introductions

were made Master Joe and OCE persona, Sarah, exchanged the following chats:

14
Case 3:20-sw-00052-RCY Document 1 Filed 02/26/20 Page 16 of 28 PagelD# 16

master_joe: When is your birthday?"

master_joe: "You call me sir.”

Sarah:"In August"

master_joe: "So about 10 and a half?"

Sarah: "Yeah".

master_joe: "How long ago were you first touched?"

Sarah:" When I was 7".

master_joe: "And when did you have your first orgasm?"

Sarah: "I’m not sure I know mom gave it to me".

master_joe: "So only the one guy and your mom have touched you?"
Sarah: "Yeah".

master_joe: "But nothing has been in your cunt?"

Sarah: "Moms tongue has"

master_joe: 'I mean deep, breaking your hymen?"

Sarah:"?".

master_joe: "I'll be eating your sweet little cunt also.” "Your virginity",
Sarah:"No I’m still a virgin"

master_joe: "You won't be when I get my hands on you." "I will take all your
holes."

Sarah:"Like my mouth and vagina".
master_joe: "Anyone ever lick or finger your ass?"
Sarah:"No That would hurt".

master_joe: "Yes, both of those. And your ass." "At first a bit." "But I am going to
train you to love it."

master_joe: "So tell me what you've done?"

15
_Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 17 of 28 PagelD# 17

Sarah:"T’ve sucked dick and eaten pussy", "I’ve fingered my mom and jerked off
her ex".

master_joe: "And you've been eaten."
Sarah:"T have". "I love when I’m eaten".

master_joe: "I'll enjoy licking you, and making other slaves eat you, especially your
mom." "Odds are good you'll be sitting on her mouth when I first fuck you."

Sarah:"'Have you ever had sex with someone my age"
master_joe: "No".
Sarah: "How old ru"

master_joe: "I'll be 61 in 3 weeks."

23. On January 22"4, 2020 Joe mentioned he had lots of sex toys. Joe and the
OCE persona Becca had the following exchange:

master_joe: 'Most with me all the time."

Becca:"You take them with you when you travel?"

master_joe: "They are in my car."

Becca: "Because you’ll never know when you need them?",

master_joe: "Yes, and then they are not in the house for prying eyes.”

Becca:"'Are you back home then or still in dc?"

master_joe: "In DC during the week, and this weekend."

24. On January 23" 2020 Master Joe exchanged the following chats with OCE

persona Sarah:

master_joe: "And I'll pound you hard.",

Sarah: "What dou mean?"
16
Case 3:20-sw-00052-RCY Document 1 Filed 02/26/20 Page 18 of 28 PagelD# 18

master_joe: "Fuck you." "Cunt, ass, and mouth."

Sarah:"Oh wow Ass might huttt"

Sarah: "Hurt but everything else sounds great"

master_joe: "I want it to hurt you when I do." "And you'll love it."

Later Master Joe told the ten year-old female she would love nipple clamps and bondage.

On Whatsapp, the OCE persona Becca mentioned the ten year old was looking for pornography

that featured people her age. Joe wrote, "It's hard to get to." And "Requires bit coin, and access

to the dark web." And Becca replied, "Waaaaay beyond my skills" to which Joe replied, "Right,

until I teach you."

25. On January 27", 2020 Master Joe exchanged the following chats with OCE

persona Sarah:

Becca:

master_joe: "I might even make you pee in her mouth. ©"

Sarah: "Ewww" and "Gross".

master_joe: "Done right shell love it, and so will you. ©".

master_joe: "Do you ever make yourself cum or just when mom eats you?",
Sarah: "Both" "J can rub myself and make melt self cum".

master_joe: "You need to start asking permission to cum." "Like mom is doing."

26. On February 4", 2020 Joe exchanged the following chats with OCE persona

master_joe: "I picture earlier, fucking her mouth with you rimming me, her pulling
my ass cheeks apart to give you better access and you gripping her hair and fucking
me with her head."

Becca: "Oh my god that’s so fucking hot"

17
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 19 of 28 PagelD# 19

master_joe: "Isn't it.”
Becca:"Yes".

master_joe: "And I explain to you both, if she let's my ass close I'll whip her, and
her teeth touch my cock I'll whip you."

master_joe: "I hope to be in my own place by next week."
Becca: "Where are you now?"

master_joe: "Hotels, or borrowing my daughter's spare room." "She knows I own
slaves."

Joe went on to say he told her when she was eighteen years-old but the two of them had
never played with each other. Joe wrote, "She has never been my type." And "Her or my grand

daughter."

27. On February 5", 2020 Master Joe exchanged the following with OCE persona

Sarah:
master_joe: "Your mom and I are meeting in 8 days." "The night before my
birthday."
Sarah: "Happy birthday!!!!!"
master_joe: "She is going to bring me pictures of you." Rah: "Show me just how
adult you can be taking them."
Sarah: "I will You’re gonna love em".
28. On February 6", 2020 Joe had the following chat with OCE persona Becca:
master_joe: "I found a house by the way." "Real nice. Lots of space." ‘In rockville
md."

master_joe: "I should be moving in mid week."

18
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 20 of 28 PagelD# 20

Sarah:

29. On February 8", 2020 Joe had the following exchange with OCE persona Becca:

master_joe: "Does she understand that she will never have boyfriends?" "That she
will be mine and mine alone?"

Becca: "You don’t want her to date when she becomes a teenager?"
master_joe: No. I plan her to be my slave for life."
Becca: "Mmmmmm You will still share her with me though, right?"

master_joe: With my permission, of course."

30. On February 9"", 2020 Joe and OCE Persona Becca had the following chat:
master_joe: "What kind of car do you drive?"
Becca: "It’s a maroon Mazda. What do you drive

master_joe: "Real Prius." "Teal".

31. On February 10", 2020 Master Joe had the following chat with OCE persona

master_joe: "You know the first time I take you will hurt a lot, and I will make it
hurt all I can?".

Sarah: "Why will it hurt"
master_joe: "I will be ripping your hymen."
Sarah: "Oh k"."Y do u want to make it hurt all u can"

master_joe: "So I will make it hurt in different ways, because it will not make it
worse for you and I'll love it so much more."

master_joe: “I have a hard cock thinking about hurting you."
Sarah: "Ya"

master_joe: "I cant wait to shove it up your tight little ass."

19
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 21 of 28 PagelD# 21

master_joe: The more you take, the more you want, the more sick and twisted you
are, the more I'll love you."

32. On February 13", 2020 Joe was set to meet with the OCE persona Becca but the
meeting was cancelled by the OCE. They had the following chat exchange:

Becca: "'I still need to see if my neighbor can watch Sarah" "I’m so fucking mad
right now" and Joe replied, "T'll watch her. :)".

The OCE refused because they had not yet met.

master_joe: "I'll even send you a copy of my license."

The next message sent by Joe was a picture of a Virginia driver's license belonging to a
white male named Joseph Bryant. The OCE repeatedly refused to let Joe watch the ten year-old

female.

master_joe: "Just talking to you openly could land me in jail."
Later in the conversation the OCE and Joe agreed to meet on February 20", 2020

master_joe: "I might try to write a story about you having let me baby sit tonight.
)"

Becca: "That would be great to read I didn’t know you wrote stories?"
master_joe: "I havn't before, but you inspire me. :)"

33. On February 16", 2020 Master Joe had the following exchange with OCE persona

Sarah:

master_joe: "I'm writting a story about it."
Sarah: "Can I read it"

master_joe: "When I'm done.

20
Case 3:20-sw-00052-RCY Document 1 Filed 02/26/20 Page 22 of 28 PagelD# 22

master_joe: "Well, I just finished the part where I RIP your panties off so I can
spank you more on your bare ass. ©" and "Running a finger down the crack of
your ass, around your little hole, then down and around your cunt, ending by
rubbing your clit."

Sarah: "That’s what we would have done? Now I’m really mad she didn’t let u
watch me" .

master_joe: ''We would have done a lot more then that."
master_joe: "We would have done a lot more then that."
Sarah:"K"

master_joe: Having a ten year old virgin as my slave has been my second biggest
fantasy my entire life." "The biggest, having her and her mother."

Sarah: "What do u wanna do Thursday"
master_joe: "I want your mom to put my hard cock in you for the first time."

34. On February 17", 2020 in reference to his story concerning what he would have
done had he babysat Sarah on the night of February 13", 2020 Joe wrote, "I would have sent it,
but its downstairs on my computer.” Becca replied, "Ok Are you in goochland?" and Joe wrote,

"No. Rockville md.”

35.  OnFebruary 18", 2020 Joe sent his completed story to the OCE persona “Becca”
on Whatsapp. The story details how a sixty year-old man came over to a child's house and

sexually exploited her with the help of the child's mother.

36. Between January 16", 2020 and February 19th, 2020, investigators obtained
personally identifiable information from “master_joe_2000”’s Alt.com profile and from
information volunteered during the chat sessions. “master_joe_2000” revealed that he lived in
Goochland, Virginia and later Rockville, Maryland, that his first name is “Joe”, that his birthdate

is February 14", 1959, that his phone number is (717) 448-4343, and that he was previously
21
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 23 of 28 PagelD# 23

employed by Capital One. Agents also obtained pictures of the suspect from the chat sessions
themselves. Upon receipt of this information, agents utilized open source and FBI databases to

identify the suspect as JOSEPH MARVIN BRYANT.

37. Investigators received subscriber data from Verizon for phone number (717) 448-
4343. The results revealed the account belonged to JOSEPH BRYANT, registered on April 17th,

2010.

38. | A query of the Department of Motor Vehicles (DMV) database revealed that
JOSEPH MARVIN BRYANT holds a Virginia Driver’s License, with an address of 2513 Crest
Hollow Court, Goochland, Virginia, 23063, that matches the address included in the Verizon
subscriber records. It also matches the picture of a Virginia Driver's License belonging to
JOSEPH BRYANT that was sent on Whatsapp on February 13", 2020. The picture on JOSEPH
MARVIN BRYANT'S DMV record also appeared to be the same person from the pictures

“master_joe_2000" sent during the chat sessions.

39. The DMV query stated JOSEPH MARVIN BRYANT owns a 2015 Toyota Prius
with a Virginia tag of XPA7552 and "master_joe_2000" verified through chats he drives a teal

Prius.

40. On February 20, 2020, law enforcement arrested JOSEPH MARVIN BRYANT
when he appeared at the Wegmans grocery store located at 12501 Stone Village Way,
Midlothian, Virginia, which was the meeting spot arranged during messages between Joe and the
OCE. Investigators took BRYANT into custody as he approached a vehicle in which the OCE

had indicated they would be waiting. BRYANT drove up to the vehicle in a green 2015 Toyota

22
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 24 of 28 PagelD# 24

Prius with Virginia tags XPA7552. Agents subsequently seized the vehicle. Bryant stated that

he traveled to that location from his place of employment in Bethesda, Maryland.

41, One (1) Samsung Cellular phone, SM-N976V, IMEI 356628103404966 and Two (2)

SanDisk thumb drives were seized from Bryant’s person upon arrest.

CONCLUSION
42. I submit that this affidavit supports probable cause for a search warrant authorizing the
examination of the SUBJECT DEVICES described in Attachment A to seek the items described
in Attachment B.

Respectfully submitted,

A_ Zo

Cedric JeffersoxnZ— —

Special Agent
FBI Child Exploitation Task Force
Federal Bureau of Investigation

SEEN AND APPROVED BY:

 
 
 

  

 

LOLI. Gils
Alexaundra Willfams Is} |
Special Assistant U.S, Attorney Roderick C. Young (J
United States Magistrate Judge

Subscribed and sworn to before me on February 2 ( gZ_. 2020,

23
Case 3:20-sw-00052-RCY Document 1 Filed 02/26/20 Page 25 of 28 PagelD# 25
ATTACHMENT A
Property to be Searched

One (1) Samsung Cellular phone, SM-N976V, IMEI 356628103404966,
Two (2) SanDisk thumb drives;

which are currently in the possession of the Federal Bureau of Investigation, 1970 East Parham
Road, Richmond, Virginia.

This warrant authorizes the forensic examination of the SUBJECT DEVICES for the purpose of

identifying the electronically stored information described in Attachment B.
Case 3:20-sw-00052-RCY Document 1 Filed 02/26/20 Page 26 of 28 PagelD# 26

1.

ATTACHMENT B

All records and information relating to possible violations of the following

criminal offenses: coercion & enticement, in violation of 18 U.S.C. § 2422, and aggravated

sexual abuse with children, in violation of 18 U.S.C. § 2241(c) including:

a.

b.

2.

Any and all visual depictions of minors;

Any and all communications with minors;

Any and all address books, names, and lists of names and addresses of minors;
Any and all diaries, notebooks, notes, and any other records reflecting physical
contact, whether real or imagined, with minors, and any such items discussing
sexual activities with minors;

Any and all child erotica, including photographs of children that are not sexually
explicit, drawings, sketches, fantasy writings, diaries, and sexual aids;

Records and information relating to Whatsapp, Alt.com and/or KIK
username/account master_joe_2000, and any related Whatsapp, Alt.com or
KIKaccounts;

Any information recording suspect’s schedule or travel from February 20, 2020.

Computers or storage media used as a means to commit the violations described

above. Included in the definition of “computer” are smartphones and tablets such as the

SUBJECT DEVICES.

3.

For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 27 of 28 PagelD# 27

a, evidence of who used, owned, or controlled the COMPUTER at the time
the things described in this warrant were created, edited, or deleted, such
as logs, registry entries, configuration files, saved usernames and
passwords, documents, browsing history, user profiles, email, email
contacts, “chat,” instant messaging logs, photographs, and
correspondence;

b. evidence of software that would allow others to control the COMPUTER,
such as viruses, Trojan horses, and other forms of malicious software, as
well as evidence of the presence or absence of security software designed
to detect malicious software;

c. evidence of the lack of such malicious software;

d. evidence of the attachment to the COMPUTER of other storage devices or
similar containers for electronic evidence;

e, evidence of counter-forensic programs (and associated data) that are
designed to eliminate data from the COMPUTER;

f. evidence of the times the COMPUTER was used;

g. passwords, encryption keys, and other access devices that may be
necessary to access the COMPUTER;

h, documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the COMPUTER;

i. records of or information about Internet Protocol addresses used by the
COMPUTER;
j. records of or information about the COMPUTER’s Internet activity,

including firewall logs, caches, browser history and cookies,
“bookmarked” or “favorite” web pages, search terms that the user entered
into any Internet search engine, and records of user-typed web addresses;

k. contextual information necessary to understand the evidence described in
this attachment.

As used above, the terms “records” and “information” includes all forms of creation or
Case 3:20-sw-00052-RCY Document1 Filed 02/26/20 Page 28 of 28 PagelD# 28

storage, including any form of computer or electronic storage.

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high-speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, smart phones, tablets, server
computers, and network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
